[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-10760                 ELEVENTH CIRCUIT
                            Non-Argument Calendar               AUGUST 20, 2010
                          ________________________                JOHN LEY
                                                                   CLERK
                     D.C. Docket No. 9:99-cr-08078-WPD-1

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                      versus

WILLIAM ANDREW KINSEY, III,

l                                                        Defendant - Appellant.
                                                         lllllll

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (August 20, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      William Andrew Kinsey, III, challenges the district court’s dismissal of his

motion, which he had styled a “motion for clarification.” In his motion, he argued
that the language of his judgment of conviction does not clearly indicate that his

restitution payments are to begin while he is incarcerated. On appeal, he argues

that the district court improperly dismissed his motion and characterized it as a

successive motion to vacate filed pursuant to 28 U.S.C. § 2255.

      Whether a district court has jurisdiction is a question of law subject to de

novo or plenary review. See, e.g., United States v. Diaz-Clark, 292 F.3d 1310,

1315 (11th Cir. 2002) (holding that a district court’s determination of its

jurisdiction to resentence a defendant is subject to plenary review). We may

review a district court’s jurisdiction sua sponte. See United States v. Straub, 508
F.3d 1003, 1008 (11th Cir. 2007).

      Federal courts may “ignore the legal label that a pro se litigant attaches to a

motion and recharacterize the motion in order to place it within a different legal

category.” Castro v. United States, 540 U.S. 375, 381, 124 S. Ct. 786, 791 (2003).

“They may do so in order to avoid an unnecessary dismissal, to avoid

inappropriately stringent application of formal labeling requirements, or to create a

better correspondence between the substance of a pro se motion’s claim and its

underlying legal basis.” Id. at 381–82, 124 S. Ct. at 791–92 (internal citations

omitted). However, before recharacterizing a motion as an initial § 2255 motion,

the district court must provide the defendant with notice of its intended

                                          2
recharacterization and an opportunity to withdraw or amend the motion. Id. at

384, 124 S. Ct. at 793. According to 28 U.S.C. § 2255(a):

      A prisoner in custody under sentence of a court . . . claiming the right
      to be released upon the ground that the sentence was imposed in
      violation of the Constitution or laws of the United States, or that the
      court was without jurisdiction to impose such sentence, or that the
      sentence was in excess of the maximum authorized by law, or is
      otherwise subject to collateral attack, may move the court which
      imposed the sentence to vacate, set aside or correct the sentence.

A federal prisoner who wishes to file a second or successive motion to vacate, set

aside, or correct a sentence is required to move the Court of Appeals for an order

authorizing the district court to consider such a motion. See 28 U.S.C. § 2255(h),

cross-referencing 28 U.S.C. § 2244 (as amended).

      However, an action brought pursuant to 28 U.S.C. § 2241 is the proper

vehicle to challenge the execution of a sentence, rather than the validity of the

sentence itself. Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th

Cir. 2008) (citation omitted). It is the appropriate means by which an inmate may

challenge the Bureau of Prison’s (“BOP”) calculation and execution of his

sentence. See Bishop v. Reno, 210 F.3d 1295, 1304 n.14 (11th Cir. 2000). Unlike

§ 2255 motions, motions made pursuant to § 2241 must be brought “only in the

district court for the district in which the inmate is incarcerated.” Fernandez v.

United States, 941 F.2d 1488, 1495 (11th Cir. 1991); 28 U.S.C. § 2241(d).

                                          3
      Kinsey did not contest the validity of the district court’s order of restitution

or underlying conviction in his motion. Indeed, were he to raise such a challenge

under either § 2241 or § 2255, it would be foreclosed. See Arnaiz v. Warden, Fed.

Satellite Low, 594 F.3d 1326, 1329–30 (11th Cir. 2010) (per curiam). Instead, he

contests the administration of a concededly valid order. His motion does not fall

within the ambit of § 2255, but it is an attack on the BOP’s execution of his

sentence, under § 2241. See, e.g., Bishop, 210 F.3d at 1304 n.14 (considering the

BOP’s administration of service credits under § 2241, per 18 U.S.C. § 3624).

      The Southern District of Florida is not the appropriate venue for Kinsey’s

motion because Kinsey was incarcerated at the federal penitentiary in Atlanta

when he filed his motion. Petitions under § 2241 may be brought only in the

district in which the inmate is incarcerated. Fernandez, 941 F.2d at 1495; 28

U.S.C. § 2241(d). Therefore, the District Court for the Southern District of

Florida did not have jurisdiction to entertain a § 2241 motion for Kinsey. See

Fernandez, 941 F.2d at 1495; 28 U.S.C. § 2241(d). If Kinsey is still incarcerated

in Atlanta, the appropriate venue for his motion would be the District Court for the

Northern District of Georgia. On remand, the district court may, in its discretion,

consider transferring the case to the appropriate venue, pursuant to 28 U.S.C.

§ 1631. See Dobard v. Johnson, 749 F.2d 1503, 1507 (11th Cir. 1985); 28 U.S.C.

                                          4
§ 2241(d).

      Accordingly, we vacate the district court’s order of dismissal and remand

the case with instructions to proceed consistent with this opinion.

      VACATED and REMANDED.




                                         5